DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are indefinite because it is unclear what the skilled artisan would consider as “corn-derived product”. Claim 1 is further indefinite because it is unclear whether the processing facility is being cleaned since the limitations are directed to the administering of a cleaning formulation.  The claim fails to recite a positive step of cleaning the processing facility. Claims 1 and 20 are further indefinite because it is unclear what the skilled artisan would consider as a process condensate. Claim 20 is indefinite because the claim fails to positively recite a step of cleaning.  Claims 10-12 are indefinite because “two or more of the structural components” lack positive antecedent basis”. Claim 19 is indefinite because it is unclear what the skilled artisan would consider as an organic deposit control formulation.  Additionally, line 1 of claim 19 recites “comprises comprise”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-12, and 16-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatlar Group “Clean in Place Best Practice Guidelines-Compare CIP with Best Practice for Smart Water Fund”, Parts I-III, 8/1/2020).  Please note “Hatlar Group”, referred to as “Hatlar” throughout office action.
Re claims 1, 2, 20, Hatlar teaches a method of administering a cleaning formulation (i.e. acid cleaner, detergent, enzyme, caustic, pages 11) into a fluid stream of a processing facility (page 11, food and dairy processing equipment), the fluid steam comprising corn (page 55 teaches corn, page 6 teaches starchy foods, which read on corn).  Hatlar teaches CIP cleaning using various detergent types (Table 8, page 6).  Re pulse dosing and claim 2, refer to pages 26 and 29 which teaches pulsed flushes (10 seconds on/20 seconds off).  Re claim 5, refer to page 96 which teaches chemical sanitizers in the range of 55-200ppm.  Re claim 6, refer to page 11 which teaches cleaning diary equipment which reads on the limitations of a protein processing plant. Also refer to page 9, which teaches cleaning of protein fouling on stainless steel plant.  Re claims 7-9, refer to page 9, which teaches heat exchangers.  Re claim 10, in view of the indefiniteness, the limitations are met since Hatlar teaches 10 seconds on and 20 seconds off which read on the limitations of x and y within the range of 1-500.  Additionally, two or more structural components would read on the heat exchanger and the protein separation unit which structurally can be piping.  Therefore, since page 9 teaches that the alkaline cleaner can be used for pipelines and heat exchangers, the limitations of two or more structural components are met. Claim 11, refer to page 96, which teaches 55-200ppm. Re claim 12, refer to page 55 which teaches that white sauce lines require caustic and acid washing as compared to diary product lines which require caustic only, therefore, the limitations of iv are met.  Re claim 16, the limitations of vi are met as the flow rate inherently will be greater as the cleaning formulation flows through the structural components as compared to “no flow” of the cleaning formulation. Re claim 17, refer for example to page 26 which teaches burst pulse rinsing.  In reference to ceasing flow of product process steam, refer to page 11 for example which teaches the removal of the product from the processing equipment prior to cleaning. Re claim 18, Hatlar teaches 10 seconds on and 20 seconds off which reaches on x and y within the range of 1-500, as previously discussed. Re claim 19, refer to page 55 which teaches a caustic solution of sodium hydroxide. 
Claims 3-4 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claims 3, 4 or 13.  Claims 14-15 are allowable in view of their dependency.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Voytekh  teaches dispensing liquid chemical reagents into process streams. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc